Bloodworth, J.
1. The 4th and 5th grounds of the motion for a new trial are not approved by the trial judge.
2. “Objection that a sentence imposed in a criminal ease is for any reason illegal or irregular can not be made the ground of a motion for a new trial.” Martin v. City of Rome, 15 Ga. App. 496 (83 S. E. 872); Hill v. State, 122 Ga. 166 (2) (50 S. E. 57); Sturkey v. State, 116 Ga. 526 (42 S. E. 747); Bellinger v. State, 116 Ga. 545 (2) (42 S. E. 747); Burgamy v. State, 114 Ga. 852 (2) (40 S. E. 991).
(a) “Matters relating to the form or substance of the sentence can not legally be made grounds for a new trial. If the sentence is for any reason erroneous, the error can be corrected only by direct exception/' Daniel v. State, 6 Ga. App. 164 (3) (64 S. E. 574).
3. There is sufficient evidence to support the verdict, which was approved *508by the judge who tried the case, and he committed no error in overruling the motion for a new trial.
Decided November 12, 1929.
Orrin Bober Is, for plaintiff in error.
Clifford Frail, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.